PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/865,905
Filing Date: 9 Jan 2018
Appellant(s): GOMES et al.



__________________
Luminita A. Todor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/26/2021 appealing from the Office action mailed 08/21/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In essence the Appellants argue the following points, and each point is addressed individually by the examiner.

Appellant's argument:
The applied references do not render obvious "updating the density model using a high-wavenumber component of the gradient" as recited in claims 1 and 20 and similar features in claim 14.

Examiner’s response:
Examiner respectfully disagrees with applicant’s argument. 
Examiner notes that term “using” as specified in the claimed limitation is a broad term since the claim limitations or anywhere in the claim does not specify how the high-wave number component is being used in updating the density model.  Turning to prior art rejection, Examiner notes that the Primary prior art Crawley in Figure 9, [0059], [0060] recites “Updating the velocity model of the subsurface can include suppressing high wavenumber components of the velocity model with a decomposed FWI gradient”. Furthermore, Crawley in para. [0039] recites “The velocity model update can be computed as a scaled representation of its FWI gradient. The misfit function can be parameterized in terms of bulk modulus (K) and density (p), where the bulk modulus and density are parameters of the parameterized misfit function. Parameterizing the misfit function for a particular parameter represents the misfit function in terms of the particular parameter”. Furthermore, Crawley in Figure 3A, 3B, 4B and para. [0042] recites “An FWI gradient can be derived by dynamically weighting the velocity sensitivity kernel. The dynamic weights can be used to suppress the high wavenumber components from the FWI gradient in a heterogeneous media”- It should be noted that dynamically weighted velocity sensitivity kernel has a density sensitivity kernel component as shown in equation (3) in para. [0041]- and this density sensitivity kernel can be construed as the claimed density model because the density sensitivity kernel is dynamically updated by utilizing or using  (i.e. suppressing) high wavenumber components of the velocity model with a decomposed FWI gradient- which is analogues to the claimed limitation of the argument "updating the density model using a high-wavenumber component of the gradient".

Appellant's argument:
The applied references do not render obvious the combination of operations recited in the independent claims.
Examiner’s response:
As best understood by the examiner, the summary of the  applicant’s argument is : The applied references alone or in combination do not anticipate or render obvious a sequence of operations as specified in independent claims 1 and 14 since the velocity model and the density model are not identified and treated separately in any of the references, it is not possible by combining the prior art teachings update the density model using a high wavenumber component 
Examiner  respectfully disagrees and  would like to point out that such a sequence of operations as specified in the argument (i.e. in the independent claims 1 and 14) is inherent in the teaching of the combinations of Crawley and Sun. In this regards, examiner would like to emphasize that although the applicant in the argument is stating that the velocity and density models are identified and treated separately in the claim, the claims do not provide any identifying or distinguishing features of these models-rather present them as a part of the model based dataset and updating these models is implying updating these inter-dependent  model based datasets in a  dynamic manner  – same way velocity and density models are presented and updated in the prior arts of record- especially Crawley. The following citations from the Primary prior art Crawley is furnished to illustrate this  fact and the dynamic update of these models using a high wave number and low wave number: 
 Paragraph [0039] of Crawley recites “The velocity model update can be computed as a scaled representation of its FWI gradient. The misfit function can be parameterized in terms of bulk modulus (K) and density (p), where the bulk modulus and density are parameters of the parameterized misfit function. Parameterizing the misfit function for a particular parameter represents the misfit function in terms of the particular parameter”. 
Furthermore Crawley in paragraphs, [0040], and [0041] and equations (2) and (3) describes a velocity sensitivity kernel and a density sensitivity kernel as a part of the velocity model update with a full waveform inversion (FWI) gradient and their relationships;
 [0042] recites “An FWI gradient can be derived by dynamically weighting the velocity sensitivity kernel. The dynamic weights can be used to suppress the high wavenumber components from the FWI gradient in a heterogeneous media”.
Crawley in paragraph [0044] recites “The FWI gradient includes low wavenumber components 440 associated with the cross-correlation of the forward and backward refracted energy 436”. 
Crawley in paragraph [0054] recites “a velocity model update 759 with a decomposed FWI gradient computation based on a dynamically weighted velocity sensitivity kernel”, 
Crawley in paragraph [0057] recites “Updating the velocity model can include inserting dynamic weights in a velocity sensitivity kernel parameterized from a misfit function between modeled seismic data and recorded seismic data”. 
Crawley in paragraph  [0059]  recites “Updating the velocity model of the subsurface can include suppressing high wavenumber components of the velocity model with a decomposed FWI gradient, wherein low wavenumber components are preserved in the velocity model” ;
 	Crawley [0061] recites “updating the velocity model can include updating low wavenumber components of the velocity model at a depth greater than a penetration depth of the recorded refracted energy. Updating the velocity model can include suppressing high wavenumber components of the velocity model. Updating the velocity model can include inserting dynamic weights in a velocity sensitivity kernel parameterized from a misfit function between the modeled seismic data and the recorded seismic data.”.
 	From these citation of Crawley it is obvious to a person of ordinary skill in the art to comprehend  that updating the velocity model includes using both the low waveform number and high waveform numbers in dynamic manner (i.e. dynamically weighting the velocity sensitivity 

Appellant's argument:
The applied references do not render obvious the features recited in claims 6, 7 and 17, especially "the updating of the density model and/or the updating of the velocity model are subject to constraints so as the updated density model and/or velocity model to be closer to a physical reality of the explored subsurface than the density and/or velocity model prior to the respective updating." (Claim 6) and “the constraints are based on additional structural information including well logs.” (Claim 7) 
Examiner’s response:
Examiner respectfully disagrees and points out that features and scope of the Claim 6 is very broad since the purpose of the velocity model update is to make the velocity model closer to physical reality as compared to prior the update. Also the claim does not even attempt to clarify how the constraints are related or connected to the update of the models.  In this regard, the prior art Crawley in paragraph [0056] recites “updating a velocity model of a subsurface can include suppressing high wavenumber components of the velocity model provided by reflected energy with a decomposed FWI gradient, wherein low wavenumber components are preserved in the velocity model” . This suppression of high wavenumber components of the velocity model and preservation of the low wavenumber components can be construed as the constraint of models Figure 9-step 974 of Crawley (i.e. producing a higher resolution velocity model).
Regarding Claim 7 feature of “well log” – primary art Crawly in Figure 10 and paragraph [0062] recites a data store which contains the recorded and modeled seismic data. Furthermore the secondary art Sun in paragraph  [0066] recites “core data shown in data plot 308-2 and/or log data from a well log of the data plot 308-3 may be used by a geologist to determine various characteristics of the subterranean formation”- which are  analogues to the claimed limitation.

Appellant's argument:
The applied references do not render obvious the features recited in claims 9 and 10, especially "the updating of the density and/or the updating of the velocity model is performed on a subset of the seismic dataset."(Claim 9) and “wherein the subset is selected to include near offsets, far offsets, a specific volume within the subsurface formation, or a specific space or time window” (Claim 10).
Examiner’s response:
Examiner respectfully disagrees. Regarding Claim 9, Crawley in paragraph [0062] recites “The system 1076 can include a data store 1078, a subsystem 1084, and/or a number of engines (e.g., high wavenumber engine 1086 and/or low wavenumber engine 1088) and can be in communication with the data store 1078 via a communication link. The data store 1078 can store recorded seismic data 1080 from a marine survey and/or modeled seismic data 1082.” Additionally Figure 10 of Crawley clearly exhibits the data store as having a subsystem that “subset of seismic data” as recited in Claim 9. 
Furthermore Crawley in para. [0062] recites “the recorded seismic data 1080 can be data recorded with offsets shorter than long offsets”- which is analogues to the teaching of “near and far offsets” of claim 10. Furthermore, Crawley in Figure 1, paragraph [0030] recites “a domain volume 102 of the earth's surface comprising a subsurface volume 106 of sediment and rock below the surface 104 of the earth”- which is analogous to “a specific volume within the subsurface formation” of Claim 10. Additionally Crawly in paragraph [0039] teaches “maximum recorded time”- which analogues to the claimed “specific time window” of claim 10.

Appellant's argument:
The applied references do not render obvious the features recited in claims 12 and 19, especially “the generating of the model-based dataset, the updating of the density model, the regenerating of the model-based dataset and the updating of the velocity model are performed at least twice so as a bandwidth used for the high-wavenumber component of the gradient and/or for the low-wavenumber component of the gradient be varied”.
Examiner’s response:
Examiner respectfully disagrees. Examiner notes that the combinations of Crawley, Sun and Wang clearly teaches all the limitations of Claims 12 and 19. As shown in the previous examiner’s response and office action, Primary art Crawley teaches the generating of the model-based dataset (Crawley: [0025], Figure 8 , Figure 9), the updating of the density model (Crawley: Figure 3B, [0039], [0041], [0042]), the regenerating of the model-based dataset (Crawley: [0054], [0057], [0058], [0059] ) and the updating of the velocity model (Crawley: Figure 8, Figure 9, paragraphs [0059], [0060], [0061]) and a bandwidth (Crawley: Figure 7A, [0052]) used for the high-wavenumber component of the gradient and/or for the low-wavenumber component of the gradient be varied (Crawley: Figures 7A, 7C, Figure 8 and Figure 9, paragraphs [0039], [0041], [0042], [0048], [0052], [0054],[0059], [0060], [0061], [0062]: inverted velocity model computed from a decomposed FWI gradient based on a dynamically weighted velocity sensitivity kernel).
Crawley and/or Sun do not explicitly discloses 
updating of the velocity model are performed at least twice.
Wang discloses
updating of the velocity model are performed at least twice  (Wang: column 2 lines 41-50: inversion of seismic data to infer subsurface physical property parameters including P-wave velocity, S-wave velocity, and density, comprising extracting only PP mode from the seismic data, and inverting the PP mode data sequentially in two or more different offset ranges, each offset range inversion determining at least one physical property parameter, wherein in a second and subsequent inversions, parameters determined in a previous inversion are held fixed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above FWI gradient based velocity model, as taught by the combinations of Crawley and Sun, and updating the model at least twice, as taught by Wang.
One of ordinary skill in the art would have been motivated to do this modification in order to performing multi-parameter FWI to reduce crosstalk between the different model parameters being determined in the inversion, as suggested by Wang (Wang: [abstract]).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        

Conferees:
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.